DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 06/30/2020.
Claims 1-20 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application EP20305589.2 under 35 U.S.C. 365(c) is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statement filed 07/01/2020 has been received, considered as indicated, and placed on record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural the database (software) and the physical structural element which corresponds to the cited software. Claims 1-10 list software element(s) but do not recite what physical structural perform contain and perform the function of the cited software element(s). To correct this deficiency, it must be clear which disclosed component is storing the software component. Further, the recited physical device which stores the software should recite the non-transitory embodiment of the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of energy trading without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus, independent claim 11  and all claims which depend from it are directed toward a method, and independent claim 16 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract 
Specifically, claim 1 comprises inter alia the functions or steps of “ascertain energy data that includes historical weather data associated with a geographic region that includes a plurality of units that supply surplus energy to an energy provider and buy available energy from the energy provider, future climate forecast data associated with the geographic region for at least a specified time duration, and distributed ledger technology energy marketplace data that includes, for the units, surplus energy offers and energy demands with prices;
	pre-process the ascertained energy data to generate pre-processed energy data;
	divide, based on a specified time interval, a specified future time duration to generate a plurality of specified divided future time durations, and determine, based on the pre-processed energy data and for each specified divided future time duration of the plurality of specified divided future time durations, a price of energy; 	generate, based on the determined price of the energy for each specified divided future time duration of the plurality of specified divided future time durations, a recommendation of at least one of a time during the specified future time duration to buy the energy from a distributed ledger technology energy marketplace, or another time during the specified future time duration to sell the energy to the distributed ledger technology energy marketplace; and
	generate, based on the recommendation, instructions to implement the recommendation to at least one of buy the energy or sell the energy”. 

inter alia the functions or steps of “ascertaining energy data for a plurality of units for at least a specified time duration;
	dividing based on a specified time interval, a specified future time duration to generate a plurality of specified divided future time durations;
	determining based on the energy data and for each specified divided future time duration of the plurality of specified divided future time durations, a price of energy;
	generating based on the determined price of the energy for each specified divided future time duration of the plurality of specified divided future time durations, a recommendation of at least one of a time during the specified future time duration to buy the energy from a distributed ledger technology energy marketplace, or another time during the specified future time duration to sell the energy to the distributed ledger technology energy marketplace; and
generating based on the recommendation, instructions to implement the recommendation to at least one of buy the energy or sell the energy”.

Claim 16 comprises inter alia the functions or steps of “ascertain, energy data for at least a specified time duration;
	divide, based on a specified time interval, a specified future time duration to generate a plurality of specified divided future time durations;
	determine, based on the energy data and for each specified divided future time duration of the plurality of specified divided future time durations, a price of energy; and

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Energy trading is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0027][0088]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-10, 12-15, and 17-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed toward non-statutory subject matter. The claim recites a judicial exception (software) without the use of a physical medium. Therefore, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. Descriptive material (software) can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." Both types of "descriptive material" are nonstatutory when claimed as descriptive material per se., 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a Note: When amending the claim to overcome this rejection the recited physical device which stores the software should recite the non-transitory embodiment of the application.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davies (US Patent No. 10855077) – teaches a utility management device, comprising an input for receiving a utility consumption signal for a premises, an output for outputting utility management information, and a processor configured to monitor the input utility consumption signal for a change in magnitude. If a change is detected, the processor is configured to identify an appliance event corresponding to the change, obtain information relating to the projected utility consumption of the appliance for an upcoming time period, update a projected utility consumption of the premises based on the obtained information, determine whether any projected stored and/or generated utility amount at the premises is sufficient for the projected utility consumption of the premises, and, if not sufficient, cause the device to output a request to receive a utility amount from one or more other premises connected to the premises via a communication network.
Tran (US Patent No. 10789590) – teaches he prediction module 226 may build models using machine learning based on support vector machines, artificial neural networks, or using other types of machine learning. For example, stress may correlate with the load carried by a bridge or an airplane structure. In other example, stress may correlate with temperature cycling when a structure is exposed to constant changes (such as that of an airplane).
Blades  (PGPub No. 20190311443) – teaches [0042] Further, in some embodiments, the one or more predefined conditions may be specified by the one or more users. Accordingly, the one or more steps may include receiving, using the communication device, the one or more predefined conditions from one or more and devices operated by the one or more users. Further, the one or more predefined conditions may be stored in the storage device. Alternatively, and/or additionally, in some embodiments, the one or more predefined conditions may be automatically determined, using the processing device, based on historical data corresponding to performance of the one or more steps. For example, the historical data may be collected, using the storage device, from a plurality of instances of performance of the method. Such historical data may include performance actions (e.g. initiating, maintaining, interrupting, terminating, etc.) of the one or more steps and/or the one or more contextual variables associated therewith. Further, machine learning may be performed on the historical data in order to determine the one or more predefined conditions. For instance, machine learning on the historical data may determine a correlation between one or more contextual variables and performance of the one or more steps of the method. Accordingly, the one or more predefined conditions may be generated, using the processing device, based on the correlation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
01/12/2022